EXHIBIT 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 1st day of April
2017, by and between Yui Daing, an individual residing in Kuala Lumpur, Malaysia
(the “Purchaser”), Data Backup Solutions, Inc., a Florida corporation
(hereinafter referred to as the “Parent”), Data Cloud Inc., a Nevada corporation
(hereinafter referred to as the “TARGET”), and Web Hosting Solutions Ltd., a
United Kingdom private company limited by shares (hereinafter referred to as
“WHS”).

 

WHEREAS, Parent owns one hundred percent (100%) of the issued and outstanding
equity interests of TARGET (“Equity Interests”);

 

WHEREAS, TARGET owns one hundred percent (100%) of the issued and outstanding
ownership interest in WHS;

 

WHEREAS, TARGET is engaged in the business of providing web hosting solutions
through WHS (the “Business”); and

 

WHEREAS, the Purchaser desires to purchase and acquire such Equity Interests
owned by the Parent, and the Parent desires to sell such Equity Interests to the
Purchaser so that the Purchaser shall own the one hundred percent (100%) of the
issued and outstanding equity Interests of TARGET after the closing of the
transactions contemplated by this Agreement;

 

NOW THEREFORE in consideration of the mutual covenants, representations and
warranties, which are to be made and performed by the respective Parties, it is
hereby agreed as follows:

 

ARTICLE I

INTERPRETATION

 

Section 1.01. Definitions. The following terms when used in this Agreement shall
have the meanings hereby assigned to them:

 

“Action” means any claim, action, suit, formal or informal arbitration or
mediation, inquiry, proceeding or investigation by or before any Governmental
Entity or private authority;

 

“Business Day” shall mean any day other than a day which is a Saturday, a Sunday
or a statutory holiday in Las Vegas, Nevada;

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement;

 

“Encumbrance” shall mean any mortgage, charge, pledge, lien, (otherwise than
arising by statute or operation of law), equities, hypothecation or other
encumbrance, priority or security interest, pre-emptive right deferred purchase,
title retention, leasing, sale-and-repurchase or sale-and-leaseback arrangement
whatsoever over or in any property, assets or rights of whatsoever nature and
includes any agreement for any of the same and reference to “Encumbrances” shall
be construed accordingly;

 



  1

   



 

“Governmental Entity” shall mean any court or tribunal in any jurisdiction or
any federal, state, municipal or other governmental body, agency, authority,
department, commission, board or instrumentality;

 

“Liabilities” means all debts, liabilities and obligations, whether legal or
equitable, accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, foreseen or unforeseen, ordinary or extraordinary,
patent or latent, including those arising under any applicable law, rule or
regulation, or Action and those arising under any contract, agreement,
arrangement, commitment or undertaking;

 

“Party” shall mean a Person, which is bound by this Agreement;

 

“Person” shall mean any individual, firm, company, government, state or agency
of a state or any joint venture, association or partnership (whether or not
having separate legal personality); and

 

“Regulations” shall mean all statutes, laws, codes, treaties, ordinances,
decrees, rules, orders and regulations in effect from time to time and made by
governments or Governmental Entities having jurisdiction over the Purchaser,
Parent, TARGET, WHS, or the Business.

 

ARTICLE II

EQUITY INTERESTS PURCHASE

 

Section 2.01. Agreement to Purchase Equity Interests. Subject to and upon the
terms and conditions of this Agreement, at the Closing the Purchaser shall
purchase the Equity Interests from Parent for a purchase price of Ten Dollars
($10.00 USD) (the “Purchase Price”). Parent’s sale to the Purchaser of the
Equity Interests shall represent one hundred percent (100%) of the issued and
outstanding equity interests of TARGET.

 

Section 2.02. Closing. The Closing of the Stock Purchase and the other
transactions contemplated by this Agreement will occur on April, 2017 or as soon
as possible thereafter (the “Closing Date”).

 

Section 2.03. TARGET’s and Parent’s Closing Documents. At the Closing, Parent
shall tender, or cause to be tendered, to Purchaser:

 

(a) Certification from Parent and TARGET in a form satisfactory to the
Purchaser, acting reasonably, authorizing:

 



 

(i) the execution and delivery of this Agreement by TARGET; and

 

 

 

 

(ii) the transfer and registration of the Equity Interests in the name of the
Purchaser and evidence of the issuance of the Equity Interests representing all
of the Equity Interests in the name of the Purchaser.



 



  2

   



 

(b) Certification from Parent stating that all Equity Interests are transferred
by Parent to Purchaser;

 

(c) Certification from Parent stating that Purchaser is the registered owner of
all of the Equity Interests; and

 

(d) A certificate executed by Parent certifying that the conditions in Section
8.01(b) have been satisfied.

 

Section 2.04. Purchaser’s Closing Documents. At the Closing, the Purchaser will
tender, or cause to be tendered, to Parent:

 

(a) the Purchase Price; and

 

(b) A certificate executed by Purchaser certifying that the conditions in
Section 9.01(b) have been satisfied.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement and at the Closing Date.

 

Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Closing.

 

Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.

 

Section 3.04. Each Party acknowledges that the restrictions contained in Section
12.07 (Public Notices) shall continue to apply after the Closing or Termination
under this Agreement without limit in time.

 

Section 3.05. All representations, warranties, covenants and agreements
contained in this Agreement on the part of each of the Parties shall survive the
Closing Date. If no claim shall have been made under this Agreement against a
Party with respect to any incorrectness in or breach of any representation or
warranty made by that Party in this Agreement within six months following the
Closing Date, that Party shall have no further liability with respect to the
representation or warranty.

 

Section 3.06. The representations and warranties contained in clauses 3.01 and
3.02 herein of this Agreement shall be deemed to apply to all and shall not
merge or diminish as a result of the equity purchase as contemplated hereunder.

 



  3

   



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Section 4.01. Organization, Standing and Authority. The Purchaser is an
individual residing in Kuala Lumpur, Malaysia, and has all requisite power and
authority to own, lease and operate his properties and to conduct his business
as presently conducted and as proposed to be conducted.

 

Section 4.02. Authorization. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser.

 

Section 4.03. No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 



 

(a) Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon the Purchaser or upon the assets or business
of the Purchaser; or

 

 

 

 

(b) Violate any statute, law or regulation of any jurisdiction as such statute,
law or Regulation that relates to the Purchaser or to the properties or business
of the Purchaser.



 

Section 4.04. Brokerage. No broker or finder has acted, directly or indirectly,
for the Purchaser nor did the Purchaser incur any finder’s fee or other
commission, in connection with the transactions contemplated by this Agreement.

 

Section 4.05. Liabilities. Purchaser represents and warrants that he has
received all information regarding TARGET’S and WHS’s outstanding Liabilities,
contracted obligations and other obligations and has had the opportunity to
conduct its own due diligence review of the same. Further, Purchaser represents
and warrants that all existing Liabilities of TARGET and WHS shall remain
Liabilities of TARGET and WHS after the Closing.

 



  4

   



 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND TARGET

 

The Parent and TARGET represent and warrant to the Purchaser as follows:

 

Section 5.01. Organization, Standing and Authority; Foreign Qualification.
TARGET is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada and has all requisite corporate power and
authority to own its assets and to conduct its business as presently conducted
and as proposed to be conducted and is duly qualified or licensed as a foreign
corporation in good standing in each jurisdiction in which the character of its
properties or the nature of its business activities require such qualification.
The Parent owns all of the issued and outstanding equity interests of TARGET and
no Person other than the Parent has any right to vote such equity interests.

 

Section 5.02. Authorization. The execution, delivery and performance by the
Parent and TARGET of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other action on the part of the Parent and TARGET. The Parent and TARGET have
duly executed and delivered this Agreement and this Agreement constitutes a
valid and binding agreement of the Parent and TARGET.

 

Section 5.03. Title to the Equity Interests. Upon completion of the transactions
contemplated under this Agreement, the Purchaser shall be the beneficial and
record holder of the Equity Interests without any Encumbrances thereon.

 

Section 5.04. Tax Advice. Parent is responsible for obtaining such legal,
including tax, advice as he considers necessary or appropriate in connection
with the execution, delivery and performance by it of this Agreement and the
transactions contemplated herein.

 

Section 5.05 No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:

 

(a) Violate any provision of the Articles of Incorporation, By-laws or other
charter or organizational document of TARGET or the terms and conditions of any
agreements pertaining to any of the assets of TARGET or its business;

 

(b) Violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Parent or
TARGET is a party or by or to which either of its assets or properties, may be
bound or subject;

 

(c) Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Parent, TARGET or upon any of TARGET’s assets;

 

(d) Violate any statute, law or regulation of any jurisdiction as such statute,
law or Regulation that relates to Parent, TARGET or to any of TARGET’s assets;
or

 



  5

   



 

(e) Result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license held
by TARGET or any of its assets.

 

Section 5.06. Compliance with Laws. To the best of Parent’s and TARGET’s
knowledge, TARGET is not in violation of any applicable order, judgment,
injunction, award or decree nor is it in violation of any federal, state, local
or foreign law, ordinance or Regulation or any other requirement of any
governmental or regulatory body, court or arbitrator, other than those
violations which, in the aggregate, would not have a material adverse effect on
TARGET or any of its assets and TARGET has not received written notice that any
violation is being alleged.

 

Section 5.07. Material Information. This Agreement and all other information
provided, in writing, by Parent or TARGET or representatives thereof, to the
Purchaser, taken as a whole, do not contain any untrue statement of a material
fact or omit to state a material fact necessary to make any statement contained
herein or therein not misleading. There are no facts or conditions which have
not been disclosed to the Purchaser in writing which, individually or in the
aggregate, could have a material adverse effect on Parent or TARGET or a
material adverse effect on the ability of Parent to perform any of its
obligations pursuant to this Agreement or on the ability of TARGET or the
Purchaser to operate any of TARGET’s assets or conduct its business.

 

Section 5.08. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving TARGET. There are
no actions, suits or claims or legal, regulatory, administrative or arbitration
proceedings pending or, to the knowledge of TARGET, threatened against or
involving TARGET, or any of its assets. TARGET and Parent have provided
Purchaser with information regarding all of TARGET’s outstanding liabilities and
other obligations.

 

Section 5.09. Financial Statements. As of the date of this Agreement Parent is
current on its periodic reports required to be filed with the United States
Securities and Exchange Commission, including any financial statements required
thereby (the “Financial Statements”).

 

Section 5.10. Status of Assets and the Business. TARGET, its assets and the
Business are, and at the time of entering into this Agreement and at the Closing
shall be, in good standing and free from any Encumbrances whatsoever.

 

Section 5.11. Brokerage. No broker or finder has acted, directly or indirectly,
for Parent or TARGET nor has Parent or TARGET incurred any obligation to pay any
brokerage, finder’s fee or other commission in connection with the transactions
contemplated by this Agreement.

 



  6

   



 

ARTICLE VI

COVENANTS AND AGREEMENTS OF OWNER

 

Section 6.01. Conduct of Businesses in the Ordinary Course. From the date of
this Agreement to the Closing Date, Parent shall cause TARGET to conduct its
business substantially in the manner in which it is currently conducted.

 

Section 6.02. Preservation of Permits and Services. From the date of this
Agreement to the Closing Date, Parent shall cause TARGET to use its best efforts
to preserve any permits and licenses in full force and effect and to keep
available the services, and preserve the goodwill, of its present managers,
officers, employees, agents, and consultants.

 

Section 6.03. Conduct Pending the Closing Date. From the date of this Agreement
to the Closing Date: (a) Parent shall cause TARGET to use its best efforts to
conduct its affairs in such a manner so that, except as otherwise contemplated
or permitted by this Agreement, the representations and warranties contained in
Article V shall continue to be true and correct on and as of the Closing Date as
if made on and as of the Closing Date; and (b) Parent shall promptly notify
Purchaser of any event, condition or circumstance that would constitute a
violation or breach of this Agreement by Parent or TARGET.

 

Section 6.04. Corporate Examinations and Investigations. Prior to the Closing
Date, Purchaser shall be entitled, through its employees and representatives, to
make such reasonable investigation of the assets, Liabilities, properties,
business and operations of TARGET, including, but not limited to, an examination
of the books, records, tax returns, results of operations and financial
condition of TARGET. Any such investigation and examination shall be conducted
at reasonable times and under reasonable circumstances and Parent, TARGET, and
their employees and representatives, including without limitation, their counsel
and independent public accountants, shall cooperate fully with such
representatives in connection with such reasonable review and examination.

 



  7

   



 

ARTICLE VII

COVENANTS AND AGREEMENTS OF PURCHASER

 

Section 7.01. Conduct of Purchaser Pending the Closing. From the date hereof
through the Closing Date:

 

(a) Purchaser shall use its best efforts to conduct its affairs in such a manner
so that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties contained in Article IV shall continue to be true
and correct on and as of the Closing Date as if made on and as of the Closing
Date; and

 

(b) Purchaser shall promptly notify Parent of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by the Purchaser.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASER TO CLOSE

 

The obligations of the Purchaser to be performed by it at the Closing pursuant
to this Agreement are subject to the fulfillment on or before the Closing Date,
of each of the following conditions, any one or more of which may be waived by
it, to the extent permitted by law:

 

Section 8.01. Representations and Covenants. (a) The representations and
warranties of TARGET and Parent contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true as of such date or period; and

 

(b) TARGET and Parent shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it or
them on or before the Closing Date. TARGET shall have delivered to the Purchaser
a certificate dated the Closing Date, and signed by an authorized signatory of
TARGET to the foregoing effect.

 

Section 8.02. Governmental Permits and Approvals. (a) All approvals,
authorizations, consents, permits and licenses from governmental and regulatory
bodies required for the transactions contemplated by this Agreement and to
permit the business currently carried on by TARGET to continue to be carried on
substantially in the same manner immediately following the Closing Date shall
have been obtained and shall be in full force and effect, and the Purchaser
shall have been furnished with appropriate evidence, reasonably satisfactory to
it, of the granting of such approvals, authorizations, consents, permits and
licenses; and

 



  8

   



 

(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.

 

Section 8.03. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on TARGET, Parent or the Business.

 

Section 8.04. Closing Documents. The Parent shall have executed and delivered
the documents described in Section 2.03 above.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PARENT TO CLOSE

 

The obligation of Parent to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by it, to the
extent permitted by law:

 

Section 9.01. Representations and Covenants. (a) The representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true as of such date or period; and

 

(b) The Purchaser shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by him on
or before the Closing Date. The Purchaser shall have delivered to Owner a
certificate dated the Closing Date to the foregoing effect.

 

Section 9.02. Governmental Permits and Approvals. (a) All approvals,
authorizations, consents, permits and licenses from governmental and regulatory
bodies required for the transactions contemplated by this Agreement and to
permit the business currently carried on by the Purchaser to continue to be
carried on substantially in the same manner immediately following the Closing
Date shall have been obtained and shall be in full force and effect, and Parent
shall have been furnished with appropriate evidence, reasonably satisfactory to
it, of the granting of such approvals, authorizations, consents, permits and
licenses; and

 

(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.

 



  9

   



 

Section 9.03. Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on the Purchaser.

 

Section 9.04. Closing Documents. The Purchaser shall have executed and delivered
the documents described in Section 2.04 above.

 

ARTICLE X

TERMINATION

 

Section 10.01. Termination.

 

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the purchase of the Equity Interests and the other
transactions contemplated by this Agreement shall be abandoned at any time prior
to the Closing:

 

(i) by mutual written consent of Parent and the Purchaser;

 

(ii) by either the Parent or the Purchaser in the event that a temporary
restraining order, preliminary or permanent injunction or other judicial order
preventing the consummation of the purchase of the Equity Interests or any of
the other transactions contemplated hereby shall have become final and
non-appealable; provided, that, the party seeking to terminate this Agreement
pursuant to this clause (ii) shall have used all commercially reasonable efforts
to have such order, injunction or other order vacated;

 

(iii) by the Purchaser (a) if the Purchaser is not then in material breach of
this Agreement and if there shall have been any breach by Parent (which has not
been waived) of one or more of its representations or warranties, covenants or
agreements set forth in this Agreement, which breach or breaches (A) would give
rise to the failure of a condition set forth in Article VIII, and (B) shall not
have been cured within thirty (30) days following receipt by Parent of written
notice of such breach, or such longer period in the event that such breach
cannot reasonably be expected to be cured within such 30‑day period and Parent
is diligently pursuing such cure, or (b) if the Purchaser has not received
results satisfactory to him, in his sole discretion, from its due diligence
review of TARGET, the Business, or TARGET’s assets;

 

(v) by Parent if it is not then in material breach of this Agreement and if
there shall have been any breach by the Purchaser (which has not been waived) of
one or more of his representations or warranties, covenants or agreements set
forth in this Agreement, which breach or breaches (A) would give rise to the
failure of a condition set forth in Article IX, and (B) shall not have been
cured within thirty (30) days following receipt by the Purchaser of written
notice of such breach; or

 

(b) In the event of termination by Parent or the Purchaser pursuant to this
Section 10.01, written notice thereof shall forthwith be given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party.

 



  10

   



 

Section 10.02. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 10.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 10.01 and this Section 10.02; and (ii)
Section 12.07 relating to publicity. Nothing in this Section 10.02 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.

 

ARTICLE XI

NOTICE

 

Section 11.01. Service of Notice

 

All notices, requests, consents and other communications required or permitted
hereunder shall be deemed to be served properly if served (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed postage prepaid, by registered or certified mail (return
receipt requested); (iii) on the day after mailing if sent by a nationally
recognized overnight delivery service which maintains records of the time, place
and recipient of delivery; or (iv) upon receipt of a confirmed transmission, if
sent by telecopy or facsimile transmission, in each case to the parties at the
following addresses.

 

Section 11.02. Addresses for Notices

 

The address for service of notices hereunder of each of the Parties shall be as
follows:

 



 

Purchaser:

Mr. Yui Daing

Garden South Tower

Lingkaran Syed Putra

59200 Kuala Lumpur, Malaysia

 

 

 

 

TARGET:

Data Cloud Inc.

3609 Hammerkop Drive

North Las Vegas, NV 89084

 

 

 

 

Parent:

Data Backup Solutions, Inc.

12A Greenhill Street, Dept. 106

Stratford Upon Avon

Warwickshire CV376LK United Kingdom

 

 

 

 

WHS:

Web Hosting Solutions Limited

12A Greenhill Street, Dept. 106

Stratford Upon Avon

Warwickshire CV376LK United Kingdom



 



  11

   



 

Section 11.03. Right to Change Address

 

A Party may change its address for service by notice to the other Parties, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

 

Section 12.01. Assignment. The rights of the Parties shall not be assignable
without the prior written consent of the other Party, which assignment shall not
be unreasonably withheld.

 

Section 12.02. Expenses. Each Party to this Agreement will pay its own expenses
in connection with the negotiation of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
herein.

 

Section 12.03. Governing Law. This Agreement shall be subject to and be
interpreted, construed and enforced in accordance with the laws in effect in the
State of Nevada applicable therein to the exclusion of any conflicts of laws
rules, which would refer the matter to the laws of another jurisdiction. Each
Party accepts the exclusive jurisdiction of the courts of the State of Nevada
and all courts of appeal there from.

 

Section 12.04. Time. Time shall be of the essence in this Agreement.

 

Section 12.05. No Amendment Except in Writing. This Agreement may be amended
only by written instrument executed by all of the Parties hereto.

 

Section 12.06. Further Assurances. The Parties shall with reasonable diligence
do all things and provide all reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party shall
provide such further documents or instruments required by any other Party as may
be reasonably necessary or desirable to effect the purpose of this Agreement and
to carry out its provisions, whether before or after the Closing Date.

 

Section 12.07. Notices. The Parties agree that all notices to third parties and
all other publicity concerning the transactions contemplated by this Agreement
shall be jointly planned and coordinated and no Party shall act unilaterally in
this regard without the prior approval of the others, such approval not to be
unreasonably withheld.

 



  12

   



 

IN WITNESS WHEREOF the Parties have executed this Purchase Agreement on the date
first above written.

 



PURCHASER:

 

 

 

 

Yui Daing

 

 

 

 

TARGET:

 

 

 

 

Data Cloud Inc., a Nevada corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PARENT:

 

 

 

 

Data Backup Solutions, Inc., a Nevada corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

WHS:

 

 

 

 

Web Hosting Solutions Limited, a United Kingdom private company limited by
shares

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



 

 



13



 